UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB Number:3235-0101 Expires:December 31, 2010 Estimated average burden hours per response2.0 FORM 144 SEC USE ONLY NOTICE OF PROPOSED SALE OF SECURITIES PURSUANT TO RULE DOCUMENT SEQUENCE NO. ATTENTION: Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute sale or executing a sale directly with a market maker CUSIP NUMBER WORK LOCATION 1 (a) NAME OF ISSUER (Please type or print) BERING EXPLORATION, INC. (b) IRS IDENT. NO. 88-0507007 (c) S.E.C. FILE NO. 000-50541 1 (d) ADDRESS OF ISSUERSTREETCITYSTATE ZIP CODE (e) TELEPHONE NO. 710 N. POST OAK ROAD, SUITE 410, HOUSTON, TX 77024 AREA CODE NUMBER 780-0806 2 (a) NAME OF PERSON FOR WHOSE ACCOUNT THE SECURITIES ARE TO BE SOLD J. Leonard Ivins (b) IRS IDENT. NO. (c) RELATIONSHIP TO ISSUER BENEFICIAL OWNER (d) ADDRESS STREET CITY STATE ZIP CODE 710 N. POST OAK ROAD, SUITE 410, HOUSTON, TX 77024 INSTRUCTION:The person filing this notice should contact the issuer to obtain the I.R.S. Identification Number and the S.E.C. File Number. 3 (a) (b) SEC USE ONLY (c) (d) (e) (f) (g) Title of the Class of Securities To Be Sold Name and Address of Each Broker Through Whom the Securities are to be Offered or Each Market Maker who is Acquiring the Securities Broker-Dealer File Number Number of Shares or Other Units To Be Sold (See instr. 3(c)) Aggregate Market Value (See instr. 3(d)) Number of Shares or Other Units Outstanding (See instr. 3(e)) Approximate Date of Sale (See instr. 3(f)) (MO.DAYYR.) Name of Each Securities Exchange (See instr. 3(g)) COMMON STOCK J.H. DARBIE & CO., INC. 99 WALL STREET 6TH FLOOR NEWYORK, NY 10005 JH DARBIE OTCBB INSTRUCTIONS: 1. (a) Name of issuer 3. (a) Title of the class of securities to be sold (b) Issuer’s I.R.S. Identification Number (b) Name and address of each broker through whom the securities are intended to be sold (c) Issuer’s S.E.C. file number, if any (c) Number of shares or other units to be sold (if debt securities, give the aggregate face amount) (d) Issuer’s address, including zip code (d) Aggregate market value of the securities to be sold as of a specified date within 10 days prior to the filing of this notice (e) Issuer’s telephone number, including area code (e) Number of shares or other units of the class outstanding, or if debt securities the face amount thereof outstanding, as shown by the most recent report or statement published by the issuer 2. (a) Name of person for whose account the securities are to be sold (f) Approximate date on which the securities are to be sold (b) Such person’s I.R.S. identification number, if such person is an entity (g) Name of each securities exchange, if any, on which the securities are intended to be sold (c) Such person’s relationship to the issuer (e.g., officer, director, 10% stockholder, or member of immediate family of any of the foregoing) (d) Such person’s address, including zip code Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. TABLE I - SECURITIES TO BE SOLD Furnish the following information with respect to the acquisition of the securities to be sold and with respect to the payment of all or any part of the purchase price or other consideration therefor: Title of the Class Date you Acquired Nature of Acquisition Transaction Name of Person from Whom Acquired (If gift, also give date donor acquired) Amount of Securities Acquired Date of Payment Nature of Payment COMMON STOCK 7/19/12 EXCHANGE OF SHARES FOR ONE CERTIFICATE BERING EXPLORATION, INC. 07/19/12 EXCHANGE OF SHARES FOR ONE CERTIFICATE COMMON STOCK 8/15/10 SHARE ISSUANCE BERING EXPLORATION, INC. 8/15/10 SHARES ISSUED FOR DEBT FORGIVENESS COMMON STOCK 8/12/10 SHARE ISSUANCE BERING EXPLORATION, INC. 8/12/10 SERVICES RENDERED COMMON STOCK 8/25/08 SHARE ISSUANCE BERING EXPLORATION, INC. 8/25/08 INTEREST IN INTERTECH BIO COMMON STOCK 8/21/07 SHARE ISSUANCE BERING EXPLORATION, INC. 8/21/07 ACQUISITION OF BERING INSTRUCTIONS: 1.
